Citation Nr: 1721425	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-13 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran served on active duty from June 1981 to January 1982, and from January 2003 to January 2004.  She also served in the Nebraska Army National Guard and Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of a Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA.

In a decision dated in December 2014, the Board reopened the previously denied claim of service connection for PTSD, and then remanded the matter for further development.

Subsequently, the Board obtained a May 2017 expert medical opinion from the Veterans Health Administration (VHA).

The Board notes that relevant VA medical evidence has been associated with the claims file since the April 2015 supplemental statement of the case (SSOC).  This evidence will be addressed by the agency of original jurisdiction (AOJ) on remand. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD, which she contends is due to events that occurred during a tour of duty in Panama.  She reports that while traveling from base to base in Panama she felt her safety was threatened numerous times.  See VA Mental Health Consult record dated in January 2011.  She (and two of her military comrades) specifically recall that a member of her battalion was "knifed to death" by a Panamanian citizen; that while the Veteran was in Panama there were large demonstrations against United States President George Bush during which the Veteran was exposed to residuals of tear gas and gunshot noise in June 1992; and that the Veteran's unit was not equipped with weapons so they could not protect themselves if attacked by protestors.  Additionally, the Veteran reports that she was aware of attacks on military convoy vehicles in Panama, and that while her unit did not participate in such convoys they often drove over a suspension bridge that left them vulnerable.  As one of the corroborative statements provided was provided by a Master Sergeant on official Nebraska Army National Guard letterhead, the Veteran's stressors likely occurred.  Thus, this element of the claim is established.  

In January 2004, the Veteran separated from active duty service after a year long deployment from January 2003 to January 2004.  In a report dated in December 2005 a private social worker, who says that the Veteran first consulted her in March 2004, returned an Axis I diagnosis of "PTSD; rule out depression;" however, the social worker did not discuss the Veteran's experiences in Panama.  VA medical records, including an October 2015 letter from a VA psychiatrist, show that the Veteran receives treatment for PTSD.  

On VA examination in April 2015 the examiner (a psychologist) determined that the Veteran's symptoms "do not meet the remaining criteria for a full diagnosis of a DSM-5 or DSM-IV Posttraumatic Stress Disorder;" however, it appears that the April 2015 clinical assessment was incomplete and therefore inadequate.

The May 2017 VHA expert (a VA staff psychiatrist) explained that the April 2015 examiner did not address requisite PTSD diagnostic criteria, and pointed out that "these are critical elements in the formulation of the diagnosis of PTSD."  She then reiterated that the April 2015 VA examination did not support a diagnosis of PTSD "because the exam itself was incomplete and faulty" due to the critical omissions.  The VHA expert recommended that another VA examination be completed to determine whether the Veteran in fact has PTSD.  The VHA expert did not find that the remaining evidence of record sufficiently supported a clinical diagnosis of PTSD.  

In light of this information, the Board finds a remand is warranted to afford the Veteran another VA examination.  

While on remand, the claims file should be updated to include VA mental health treatment records dated after October 2015.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the Veteran's VA mental health treatment records dated after October 2015 with the claims file.  

2.  Schedule the Veteran for a VA examination with regard to her claim of service connection for PTSD.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's military history and current complaints and symptoms with the Veteran and document the Veteran's assertions in the examination report.  

After clinical assessment, the examiner is requested to 

a. state whether the Veteran's clinical presentation supports a diagnosis of PTSD and, if so, 

b. opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related to the established stressors described above.

A rationale for all opinions reached must be provided. 

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue an SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

